IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE

                            CARSON MADISON, ET AL. v.
               PICKETT COUNTY BANK and TRUST CO., ET AL.


                  Direct Appeal from the Circuit Court for Pickett County
                          No. 965J     John A. Turnbull, Judge



                   No. M1999-00003-COA-R3-CV - Decided May 25, 2000


This is an appeal by Plaintiffs from summary judgment dismissing their complaint against a
commercial bank in a premises liability case predicated on allegations of violation of a duty to
maintain the premises in a safe condition. We affirm the trial court.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed and Remanded

CAIN , J., delivered the opinion of the court, in which KOCH , and COTTRELL, J.J., joined.

Phillips M. Smalling, Byrdstown, Tennessee, for the appellants, Carson Madison and Carolyn
Madison.

Daniel H. Rader, III, Cookeville, Tennessee, for the appellees, Pickett County Bank and Trust Co.
and Union Planters Bank of The Cumberlands.


                                            OPINION


        This appeal results from the trial court’s grant of Defendant’s motion for summary judgment
in a premises liability case. The plaintiff Mr. Madison was injured while exiting Defendant’s place
of business. The Madisons filed suit in Pickett County Circuit Court at Byrdstown on March 29,
1996. In their complaint they alleged in pertinent part:

       5. That the configuration of the entrance/exit and the designation of parking spaces
       created a defective and unreasonably dangerous condition on the premises of the
       Defendant. The Defendants were aware of the condition through their agents,
       officers and employees prior to Plaintiff’s injury and could have corrected the
       condition or given warning of the condition. That the Defendant owed a duty to the
       Plaintiff to maintain the premises in a reasonably safe condition exercising ordinary
       care and a duty to give warnings when appropriate.

According to the Madisons, Defendant Pickett County Bank breached its duties by failing to correct
the allegedly unreasonably dangerous condition or to warn Mr. Madison of that dangerous
condition.1

         On June 30, 1997, Pickett County Bank filed its Motion For Summary Judgment, alleging
inter alia that any defect in the premises was open and obvious. This motion was initially denied by
the trial court’s order entered September 17, 1998, “in light of the Coln v. The City of Savannah
[case] and that a jury question is presented.” Upon Defendant’s motion the court reconsidered it’s
previous denial, granting summary judgment and finding that the injuries to the plaintiffs were not
foreseeable under the circumstances engendered by the facts of the case. The sole issue presented
for review is the propriety of the summary judgment grant.

        The standard of review is clear in cases concerning a grant of summary judgment. We review
the decision of the trial court de novo with no presumption of correctness on appeal. We view the
evidence in the light most favorable to the non-movant, allowing all necessary inferences in its favor
and discarding all countervailing evidence, to determine whether a genuine dispute exists as to any
of the material facts. See Byrd v. Hall, 847 S.W.2d 208, 210-11 (Tenn. 1993). If, upon review, a
genuine issue exists or if there is doubt as to whether such issue exists, the summary judgment is
improper and should be reversed. See Evco Corp. v. Ross, 528 S.W.2d 20, 24 (Tenn. 1975). In
premises liability cases like the one at bar, our supreme court has said, “A summary judgment
remains appropriate, for example, where the plaintiff has not produced sufficient evidence to meet
the "duty" component, or any other component of a negligence claim, as a matter of law.” Coln v.
City of Savannah, 966 S.W.2d 34, 44 (Tenn. 1998) (citing Byrd v. Hall, 847 S.W.2d 208 (Tenn.
1993). See also Tenn. R. Civ. P. 56.04.

        The following facts are not disputed. Mr. Madison normally visited the Pickett County Bank
at another time of day on another day of the week. On the day in question Mr. Madison was exiting
the bank in the afternoon when he became blinded and disoriented by the glare of direct and reflected
afternoon sunlight. The reflected sunlight came from the chrome and finish of a car which was
legally parallel-parked directly in front of the bank’s entrance. The combination of direct and
reflected sunlight drastically reduced Mr. Madison’s ability to visually distinguish objects in his path
thereby disorienting him in his trajectory from the inner vestibule doors to the outer exit doors.
While in this blinded and disoriented state, Mr. Madison did not stop walking. He did not request
assistance. He did not attempt to shade his eyes. He did not return to the lobby, slow his present
course or wait until such time as his eyes could adjust to the glare. He proceeded in what he thought
was a forward direction and, instead of exiting through the outer doors, crashed headlong into the


       1
         Defendant Union Planters Bank of the Cumberlands is the successor in interest to Defendant
Picket County Bank. For the sake of clarity. All subsequent references to Defendant by name will
be to Pickett County Bank.

                                                  -2-
plate of glass that ran the height of the vestibule between the rightmost door and the vestibule wall.
The inner vestibule doors were open at an obtuse angle allowing free movement throughout the
vestibule, rather than funneling exiting customers toward the outer doors. Plants which from time
to time had occupied a position in front of the plate glass windows to either side of the outer doors
were moved toward the center of the vestibule. There were no decals or placards on those plate glass
windows distinguishing them from the glass of the doors. The doors had pushbars on them. The
inner doors were similarly flanked by glass, however these windows were concealed by drape. Mr.
Madison entered the inner vestibule doors under his own power in his normal brisk pace, a pace
which apparently never abated until the ultimate collision. Appellants would urge the application
of Coln v. City of Savannah, 966 S.W.2d 34 (Tenn. 1998), to the case at bar. They argue that the
glare in the Defendant’s vestibule constituted an unreasonably dangerous and defective condition
in the premises, albeit “open and obvious.” They assert that summary judgment would be improper
inasmuch as the “the foreseeability and gravity of harm posed from [Pickett County Bank]’s conduct,
even if "open and obvious," outweighed the burden on [the Bank] to engage in alternative conduct
to avoid the harm, there is a duty to act with reasonable care.” See Coln v. City of Savannah, 966
S.W.2d 34, 43 (Tenn. 1998). Since we find that harm to Mr. Madison was not foreseeable under the
circumstances, we must disagree. Despite Appellant’s argument to the contrary, the case at bar is
more similar in fact to Eaton v. McLean, 891 S.W.2d 587 (Tenn. 1994). The Court in Coln
recognized the very difference which characterizes the instant appeal. Said the Court:

       Although we concluded that, under the specific facts of the Eaton case, no duty
       should be imposed, our holding recognized that the result could easily have been
       different and a duty could have been imposed:

               In order for the [defendants] to be charged with the duty to leave on
               the light in the hall and to lock the basement door, they must have
               been able to reasonably foresee that [the plaintiff] would get out of
               bed in total darkness, walk across the hall, and step into the basement
               stairwell, all without turning on any lighting whatsoever. While our
               holding would likely be different if no lighting had been provided or
               if it had been inoperative, [the plaintiff's] failure to turn on any lights,
               coupled with her willingness to open the door and step into an
               unfamiliar area is such a radical departure from reasonable conduct
               under the circumstances that the [defendants] could not have
               reasonably foreseen that conduct and its consequences.

       Id. at 594. Accordingly, although we cited the "open and obvious" rule, we did not
       label the dark stairwell an open and obvious danger and then hold that no duty should
       be imposed; instead, the duty question was analyzed with respect to the traditional
       components of foreseeability and risk of harm as applied to the facts of the case. Id.
       at 594.




                                                   -3-
Coln v. City of Savannah, 966 S.W.2d 34, 43 (Tenn. 1998). We might hold differently were Mr.
Madison to have intentionally walked into what he believed was open space. From time to time
genuine issues of material fact have been created where, a plaintiff, perceiving what could be seen
as open space, collides with plate glass doors or panels. See Mattox v. Mutual Invest. Co., 461
S.W.2d 246, 48-49 (Tenn. Ct. App. 1970) (reasonable minds could differ as to whether one might
walk into a closed glass door.) See also National Bank of Alaska v. McHugh, 416 P.2d 239, 242
(Alaska 1966) (“Illusion of Space”). Under the circumstances engendered in the instant controversy,
neither Pickett County Bank, nor its employees could reasonably foresee Mr. Madison’s choice to
proceed through the vestibule without being able to perceive a clear exit from the building. Despite
Mr. Madison’s familiarity with the Pickett County Bank, the sudden onset of blindness resulting
from the sun’s glare would make the most familiar foyer inhospitable to normal egress. The
proximate cause of Mr. Madison’s injury was his own inattention,2 and as in Eaton v. McClain, his
actions were such a radical departure from reasonable conduct under the circumstances that
Defendant could not have reasonably foreseen it or its consequences.

        For the reasons and under the authorities cited above, the summary judgment entered below
is affirmed in all respects. The cause is remanded for further proceedings as may be necessary. The
costs on appeal are taxed against the appellants, Carson and Carolyn Madison.




        2
          Mr. Madison’s affidavit submitted in response to Pickett County Bank’s motion to
reconsider reveals that he did not realize that the glare from the automobile interfered with his ability
to perceive until after a retrospective examination of the scene. This is the very inattention which
Pickett County could not have foreseen.

                                                  -4-